DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Do on August 30, 2022.

The application has been amended as follows: 
1. 	(currently amended) An inspection system comprising:
	a scanning unit configured to scan an image printed on a plurality of recording sheets;
          an acquisition unit configured to acquire a plurality of candidate reference images obtained by scanning the image by the scanning unit; 
	a generation unit configured to generate a candidate average reference image obtained by averaging the plurality of candidate reference images;
	a specification unit configured to specify a candidate reference image that includes a pixel at which an absolute value of a difference between a pixel value of the candidate reference image and a corresponding pixel value of the a candidate reference image that includes a pixel at which an absolute value of a difference between a pixel value of the candidate reference image and a corresponding pixel value of the candidate average reference image exceeds a predetermined value, wherein a comparison for the difference is made for each of the plurality of candidate reference imagesfor each of the plurality of candidate reference images; and
          an inspection unit configured to inspect an inspection target image by using a reference image generated from a plurality of candidate reference images excluding the specified candidate reference image..
6. 	(currently amended) A method performed by an inspection system, the method comprising:
	scanning an image printed on a plurality of recording sheets;
          acquiring a plurality of candidate reference images obtained by scanning the image;
	generating a candidate average reference image obtained by averaging the plurality of candidate reference images;
	specifying a candidate reference image that includes a pixel at which an absolute value of a difference between a pixel value of the candidate reference image and a corresponding pixel value of the a candidate reference image that includes a pixel at which an absolute value of a difference between a pixel value of the candidate reference image and a corresponding pixel value of the candidate average reference image exceeds a predetermined value, wherein a comparison for the difference is made for each of the plurality of candidate reference imagesfor each of the plurality of candidate reference images; and
	inspecting an inspection target image by using a reference image generated from a plurality of candidate reference images excluding the specified candidate reference image.
11.  	(currently amended) A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method performed by an inspection system, the method comprising:
          acquiring a plurality of candidate reference images obtained by scanning the image;
	generating a candidate average reference image obtained by averaging the plurality of candidate reference images;
	specifying a candidate reference image that includes a pixel at which an absolute value of a difference between a pixel value of the candidate reference image and a corresponding pixel value of the a candidate reference image that includes a pixel at which an absolute value of a difference between a pixel value of the candidate reference image and a corresponding pixel value of the candidate average reference image exceeds a predetermined value, wherein a comparison for the difference is made for each of the plurality of candidate reference imagesfor each of the plurality of candidate reference images; and
	inspecting an inspection target image by using a reference image generated from a plurality of candidate reference images excluding the specified candidate reference image..

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the recited combinations of elements in an inspection system, including a specification unit configured to specify a candidate reference image that includes a pixel at which an absolute value of a difference between a pixel value of the candidate reference image and a corresponding pixel value of the a candidate reference image that includes a pixel at which an absolute value of a difference between a pixel value of the candidate reference image and a corresponding pixel value of the candidate average reference image exceeds a predetermined value, wherein a comparison for the difference is made for each of the plurality of candidate reference images, as in claims 1, 6 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646